DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4-14-2022 have been fully considered.
With respect to applicant’s confusion over citation of paragraphs 28 and 95, the examiner apologizes and will further explain their position. The portion of the claim, as interpreted by the examiner, is that the system is transmitting a communication data stream having an orthogonal vector to any radar targets. Paragraph 28 was relied upon to show that the communication streams of Schroder are “orthogonal communication coding”. This is also explained in paragraph 103 where the orthogonal communication and radar system resolve different sequences. Paragraph 95 was then relied upon to show transmission of the communication data, where the communication data c is generated and eventually transmitted out in paragraphs 96-98.
With respect to applicant’s amendment that the communication streams carry a same number of data symbols, the examiner submits that the art of Schroder currently uses a same number of data symbols. Paragraph 95 discloses that each communication sequence is a plurality of 18 sequence numbers, which under a reasonable interpretation would represent 18 data symbols for each stream.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder, et. al., U.S. Patent Application Publication Number 2020/0209347, filed May 10, 2017.

As per claims 1 and 8, Schroder discloses a dual-function radar communications (DFRC) system comprising:
more than one antenna; a multiple input multiple output (MIMO) radar system communicatively coupled to the more than one antenna; at least one MIMO communications system communicatively coupled to the more than one antenna (Schroder, ¶36 and Fig. 7 items 14 and 16);
and a controller communicatively coupled to the MIMO radar system and the at least one MIMO communications system, the controller executing program code to enable the DFRC system (Schroder, Fig. 7) to:
transmit, via the MIMO radar system, a set of pseudo-orthogonal waveforms (Schroder, ¶89);
transmit, via the at least one MIMO communications system, at least one communication uplink data-stream, occupying bandwidth used by the MIMO radar system, each of the at least one communication uplink data-stream carrying a same number of data symbols having a unique spatial steering vector orthogonal to any radar targets of interest (Schroder, ¶95-98 creating and transmitting the stream where each stream is a same number, 18, of symbols ; ¶28 and 103 where comms are orthogonal);
receive a return signal, via the more than one antenna, containing returned radar echoes reflected from targets and at least one communication uplink signal; and separate the returned radar echoes from the at least one communication uplink signal using spatial diversity (Schroder, ¶101 and 104).
Schroder fails to explicitly disclose a signal controller, instead relying on each of the radar and comm processors to run the code. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a single controller, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

As per claims 3 and 10, Schroder further discloses the DFRC system of claim 1, wherein:
the at least one communication uplink signal comprises a plurality of unique uplink communication beams transmitted by an uplink communication source, each unique uplink communication beam carrying a respective one of plurality of communication symbols that comprise the set of pseudo-orthogonal waveforms (Schroder, ¶96-99);
and the more than one antenna transfer the plurality of unique uplink communication beams simultaneously to a receiver of the MIMO communications system that separately receives each communication symbol (Schroder, ¶101).

Claims 2, 4-7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder in view of Suyama, et. al., U.S. Patent Application Publication Number 2019/0028153, published January 24, 2019.

As per claims 2 and 9, Schroder discloses the DFRC system of claim 1, wherein:
the more than one antenna comprise an array of collocated receive antennas of a MIMO radar receiver of the MIMO radar system (Schroder, ¶36);
the at least one communication uplink signal comprises a selected communication uplink signal transmitted by a selected uplink communication transmitter in a first spatial direction (Schroder, ¶95);
the returned radar echoes comprise reflections from a selected target located in the first spatial direction and simultaneously received with the selected communication uplink signal (Schroder, ¶104) ; and the controller executes the program code to enable the DFRC system to separate the returned radar echoes from the selected communication uplink signal (Schroder, ¶101 and 104).
Schroder fails to disclose the use of MVDR.
Suyama teaches use of MVDR in a MIMO system (¶49).
It would have been an obvious matter of design choice to use MVDR, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Schroder in separating the data. The examiner submits it is well within the skill of a person in the art to select from any number of known algorithms.

As per claims 4-6 and 11-13, Schroder as modified by Suyama discloses the DFRC system of claim 3 wherein the DFRC system of claim 3, wherein the MIMO communications system comprises
more than one non-adaptive beamformer that respectively receive the plurality of unique uplink communication beams and extract the corresponding communication symbol (Suyama, Fig. 4, showing the beamformer and Schroder, ¶103 where the radar and communications signals are both extracted separately and therefore the non-intended interference of the other signal is rejected).
As Schroder discloses a MIMO system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use a beamformer in order to gain the benefit of using existing technology to create the desired signals.

As per claims 7 and 14, Schroder as modified by Suyama further discloses the DFRC system of claim 1, further comprising an adaptive radar beamformer that extracts a desired target signal from a desired target while simultaneously rejecting interference from uplink communication signals arriving from a same direction as the desired target and maximally rejecting interference from radar signals arriving from spatial directions other than the direction of the desired target (Schroder, ¶103).
While Schroder does not expressly disclose rejecting sidelobe interference the examiner submits that interference rejection to increase SNR is standard in radar operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619